PER CURIAM.
The plaintiff was injured while alighting from a train. Whether or not it was the train of the defendant or of the Long Island Railroad Company was controverted. The appellant insists that the evidence was insufficient to carry this question to the jury, and this alone we are asked to pass upon. The plaintiff’s case in this respect is much stronger than it was on the former appeal, and the force of the affirmative testimony offered by the defendant to show that it was the train of the Long Island Railroad Company was so weakened by •contradictions and inconsistencies therein, and by the manifest bias of the witnesses and their doubts on material points, as to justify the jury in discrediting the same. This question was properly submitted to the jury. See our opinion on the former appeal in this case (Kunzmann v. Railroad Co., 8 Misc. Rep. 689. 29 N. Y. Supp. 327). Judgment and order affirmed, with costs. See 27 N. Y. Supp. 132; 29 N. Y. Supp. 327.